CHITTENDEN, J.
Epitomized Opinion
This was an action brought by Coleman for malicious prosecution against one Reed and the Methodist Book Concern in the Superior Court of Hamilton county. Coleman had been a trusted employee of the concern for more than 25 years. He was arrested for petit larceny upon the affidavit of one of the officers of the firm. Later he was indicted but his indictment was properly nollied upon the confession of the party who committed the larceny. The plaintiff then sued the defendant for malicious prosecution. During the trial Judge Robert S. Marx of the Superior Court of Cincinnati permitted the introduction of evidence as to the guilt of the plaintiff. As the trial resulted in a verdict for defendant, plaintiff prosecuted error.
1. In an action for malicious prosecution the guilt of the plaintiff may be established under the general issue notwithstanding his acquital.
2. In an action for malicious prosecution the court should specifically charge the jury what facts it found by them to be true would constitute probable cause for the prosecution.
3. Unless the action of the trial court is challenged in that respect or a request for further instructions made, the failure to charge more fully upon the subject is not reversible error.
4. Even though there might be some ine -isistency between special charges, yet unless it appears that the jury was misled by them, no prejudicial error is committed.